Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 20-AA-332
                      SIDNICE HUGHES-TURNER, PETITIONER,
                                          v.
 DISTRICT OF COLUMBIA DEPARTMENT OF EMPLOYMENT SERVICES, RESPONDENT,
                                          and
                         SUPERCUTS, et al., INTERVENORS.
             On Petition for Review of a Decision and Order of the
            District of Columbia Department of Employment Services
                           Compensation Review Board
                                 (CRB-20-025)

(Argued September 30, 2021                                    Decided July 14, 2022)

      Matthew J. Peffer for petitioner.

       Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General at the time, Caroline S. Van Zile, Principal Deputy
Solicitor General at the time, and Carl J. Schifferle, Deputy Solicitor General, filed
a statement in lieu of a brief for respondent.
      Robin E. Hauptmann for intervenors.
      Before GLICKMAN, MCLEESE, and DEAHL, Associate Judges.
      Opinion of the court by Associate Judge MCLEESE.
      Opinion by Associate Judge DEAHL, dissenting, at page 19.
                                         2




      MCLEESE, Associate Judge: Petitioner Sidnice Hughes-Turner challenges a

decision of the Compensation Review Board (CRB) limiting her eligibility for

disability payments. We vacate and remand.




                                        I.




      Except as indicated, the following facts appear to be undisputed for purposes

of this petition for review. Ms. Hughes-Turner worked as a hairstylist for intervenor

Supercuts. She suffered a work-related injury that limited her ability to work. In

the following years, she received several different types of disability benefits,

including temporary partial benefits, temporary total benefits, and “non-schedule”

permanent-partial benefits. (We briefly explain those various kinds of disability

benefits later in this opinion.)




      A question eventually arose about whether D.C. Code § 32-1505(b) (2019

Repl.) limited Ms. Hughes-Turner’s ability to receive further disability benefits.

Section 32-1505(b) provides that, “[f]or any one injury causing temporary or
                                         3

permanent partial disability, the payment for disability benefits shall not continue

for more than a total of 500 weeks.”          After extensive proceedings, the CRB

concluded that § 32-1505(b) precluded Ms. Hughes-Turner from receiving more

than an aggregate total of 500 weeks of temporary total benefits and “non-schedule”

permanent-partial benefits. Hughes-Turner, CRB No. 20-025, 2020 WL 7226238,

at *1-2 (Comp. Rev. Bd. Mar. 31, 2020) (Hughes-Turner IV).




                                        II.




      The District of Columbia Workers’ Compensation Act (WCA), D.C. Code

§ 32-1501 et seq. (2019 Repl.), classifies disabilities as either temporary or

permanent and also as either partial or total. D.C. Code § 32-1508. A disability

becomes permanent rather than temporary once the claimant’s condition reaches

“maximum medical improvement.” Capitol Hill Hosp. v. District of Columbia Dep’t

of Emp. Servs., 726 A.2d 682, 686 (D.C. 1999) (internal quotation marks omitted).

“A claimant suffers from total disability if [the claimant’s] injuries prevent [the

claimant] from engaging in the only type of gainful employment for which [the

claimant] is qualified.” Clark Constr. Grp., LLC v. District of Columbia Dep’t of
                                           4

Emp. Servs., 163 A.3d 768, 776 (D.C. 2017) (emphasis and internal quotation marks

omitted).



      Temporary partial benefits are capped at five years. D.C. Code § 32-1508(5).

Temporary total benefits are capped at 500 weeks.                  D.C. Code §§ 32-

1508(2), -1505(b); Clement v. District of Columbia Dep’t of Emp. Servs., 126 A.3d

1137, 1139-41 (D.C. 2015).



                [The WCA] divides permanent partial disabilities into
            two categories, “schedule” and “non-schedule.” Schedule
            disabilities are those involving the loss or impairment of
            certain specified body parts, e.g., the loss of an arm, leg,
            or eye. For each such injury, a worker is entitled to receive
            [compensation] for a fixed number of weeks that varies
            depending on the particular body part injured and the
            degree of its impairment, regardless of the actual wage
            loss the worker sustains as a result of the injury. In
            contrast, for other partially disabling injuries (i.e., to parts
            of the body not listed in the “schedule,” such as the back
            or neck), the worker’s disability compensation is
            measured by his or her actual or imputed wage loss
            attributable to the injuries.



Brown v. District of Columbia Dep’t of Emp. Servs., 83 A.3d 739, 743 n.6 (D.C.

2014) (citations omitted). “Non-schedule” permanent partial benefits are capped at

500 weeks. D.C. Code §§ 32-1508(3)(V), -1505(b).
                                          5

      Finally, there is no durational cap on permanent total benefits. D.C. Code

§ 32-1508(1).



      One provision of the WCA specifically addresses whether claimants can

receive more than one type of disability benefits in connection with a single incident.

See D.C. Code § 32-1508(3) (permanent partial benefits are “in addition to

compensation for temporary total disability or temporary partial disability”). We

also have decided cases addressing various other permutations of that general

question. See, e.g., Brown, 83 A.3d at 752-756 (addressing issues arising from

award of both “non-schedule” and “schedule” permanent partial benefits). It is

undisputed in this case that Ms. Hughes-Turner can permissibly obtain temporary

partial benefits, temporary total benefits, and “non-schedule” permanent partial

benefits. It also is undisputed that Ms. Hughes-Turner can receive no more than five

years of temporary partial benefits, no more than 500 weeks of temporary total

benefits, and no more than 500 weeks of “non-schedule” permanent partial benefits.

Rather, the dispute is about the extent to which D.C. Code § 32-1505(b) imposes an

aggregate cap on Ms. Hughes-Turner’s recovery of such benefits.



      As previously noted, § 32-1505(b) provides that, “[f]or any one injury causing

temporary or permanent partial disability, the payment for disability benefits shall
                                          6

not continue for more than a total of 500 weeks.” This court has already squarely

addressed one ambiguity in § 32-1505(b): whether the 500-week cap applies to

temporary total benefits. Clement, 126 A.3d at 1139-41. Considered in isolation,

§ 32-1505(b) is ambiguous on that point, because it is not clear whether the word

“temporary” modifies only “disability” or instead modifies “partial disability.” Id.

at 1140. On the former reading, the 500-week cap would appear to apply both to

temporary partial benefits and to temporary total benefits, whereas on the latter

reading the 500-week cap would apply to temporary partial benefits, but not to

temporary total benefits.



      Our holding in Clement that § 32-1505(b) is ambiguous on the point then at

issue did not rest solely on the text of § 32-1505(b) in isolation. To the contrary, we

explained that “even where statutory language has a superficial clarity, a detailed

consideration of other factors, such as the specific context in which that language is

used and the broader context of the statute as a whole, when viewed in light of the

statute’s legislative history, may reveal ambiguities . . . .” 126 A.3d at 1139-40. We

then addressed other such considerations, including the legislative history of the

WCA and the fact that the WCA provides a separate five-year cap on temporary

partial benefits. Id. at 1140-41. In light of those considerations, we held that § 32-
                                         7

1505(b) is ambiguous and that the CRB had reasonably concluded that the 500-week

cap in § 32-1505(b) does apply to temporary total benefits. Id.



       This case presents a different question about the meaning of § 32-1505(b):

Does the 500-week cap apply individually to each different type of benefits to which

the cap applies, so that a claimant could receive up to 500 weeks of temporary total

benefits and up to an additional 500 weeks of “non-schedule” permanent partial

benefits; or does the 500-week cap instead apply in the aggregate, so that a claimant

could get no more than 500 weeks of all benefits subject to the cap?



      As noted, the CRB concluded that the 500-week cap applies in the aggregate.

Hughes-Turner IV, 2020 WL 7226238, at *1-2. The CRB explained its conclusion

in several rulings. In Hughes-Turner, CRB No. 18-005, 2018 WL 1696862 (Comp.

Rev. Bd. Mar. 12, 2018) (Hughes-Turner I), the CRB appeared to view § 32-1505(b)

as ambiguous on the point at issue. Id. at *4-6. The CRB resolved that ambiguity

by relying on the view that permitting more than 500 weeks of benefits in the

aggregate would be contrary to the legislative history of the provision. Id. at *5-6.

In Hughes-Turner, CRB No. 19-120, 2020 WL 743005 (Comp. Rev. Bd. Jan. 24,

2020) (Hughes-Turner III), however, the CRB’s reasoning was somewhat different.

In that decision, the CRB concluded that the language of § 32-1505(b)
                                         8

unambiguously provides that the 500-week cap applies in the aggregate. Id. at *3.

The CRB went on to explain that it would have reached the same conclusion even if

§ 32-1505(b) were ambiguous. Id. at *4-5. In support of that conclusion, the CRB

relied on two related points. Id. First, the CRB indicated that applying the 500-

week cap in the aggregate would be more consistent with the legislative history of

the amendments that included § 32-1505(b), which were intended to impose limits

on workers’ compensation costs. Id. at *5. Second, the CRB indicated that applying

the 500-week cap in the aggregate would bring the WCA “more in line” with the

benefits caps in Maryland and Virginia. Id. (internal quotation marks omitted).



                                        III.



      We may reverse a CRB decision “only if we conclude that the decision was

arbitrary, capricious, or otherwise an abuse of discretion and not in accordance with

the law.” Placido v. District of Columbia Dep’t of Emp. Servs., 92 A.3d 323, 326

(D.C. 2014) (internal quotation marks omitted). “[T]his court generally defers to

reasonable agency interpretations of ambiguous statutes under which the agency

acts.” Butler v. Metro. Police Dep’t, 240 A.3d 829, 836 (D.C. 2020). We do not

defer to the agency, however, on whether statutory language is or is not ambiguous.

See, e.g., Medstar Health, Inc. v. District of Columbia Dep’t of Health, 146 A.3d
                                           9

360, 370 n.30 (D.C. 2016) (“Once we have determined that an administrative statute

is ambiguous, we may defer to an agency’s interpretation of that ambiguity.”).

Finally, “[t]he court ordinarily will not affirm an agency action that is inadequately

explained.” Miranda v. District of Columbia Dep’t of Emp. Servs., 257 A.3d 467,

471 (D.C. 2021).



      We conclude that § 32-1505(b) is ambiguous. We turn first to the language

of the provision. See, e.g., Hosp. Temps Corp. v. District of Columbia, 926 A.2d

131, 136 (D.C. 2007) (“The first step in construing a statute is to read the language

of the statute and construe its words according to their ordinary sense and plain

meaning.”) (internal quotation marks omitted). As noted, § 32-1505(b) provides

that, “[f]or any one injury causing temporary or permanent partial disability, the

payment for disability benefits shall not continue for more than a total of 500 weeks.”

It is not clear how that language should apply to the issue before us.



      One possible interpretation is that if the triggering condition is met -- i.e., the

claimant has suffered an injury that caused “temporary or permanent partial

disability” -- then the 500-week cap applies in the aggregate to all types of disability

benefits. In other words, one could interpret “payment for disability benefits” to

mean “total payment for all disability benefits added together.” It appears to be
                                         10

undisputed, however, that this interpretation would not be correct. That apparent

agreement is not surprising. On this interpretation, § 32-1505(b) would have a

remarkable consequence for claimants who initially suffer from a less serious

disability that eventually develops into permanent total disability.      As noted,

permanent total benefits are not subject to a time limit. D.C Code § 32-1508(1)

(benefits for permanent total disability are payable “during the continuance

thereof”). If § 32-1505(b) imposed a 500-week aggregate cap on all disability

benefits once the cap was triggered, then permanent total benefits would often

become time-limited. No one has suggested that § 32-1505(b) implicitly repealed

D.C. Code § 32-1508(1) in that way.



      It follows that the phrase “payment for disability benefits” in § 32-1505(b)

must be understood to have some implicit limit. One possible approach would be to

interpret “payment for disability benefits” to mean “total payment for all types of

disability benefits subject to the 500-week cap, added together.” In essence, that

seems to be the interpretation that the CRB adopted in this case. Hughes-Turner III,

2020 WL 743005, at *3. On this interpretation, temporary partial benefits might not

count against the 500-week cap, because they are subject to a separate five-year cap.

D.C. Code § 32-1508(5). In fact, the CRB concluded in this case that the 500-week

cap was entirely inapplicable to temporary partial benefits. Hughes-Turner I, 2018
                                         11

WL 1696862, at *4 & n.1. (Neither party in this case disputes the exclusion of

temporary partial benefits from the cap, and we therefore do not need to decide that

issue.)   Similarly, on this interpretation of “payment for disability benefits,”

“schedule” permanent-partial benefits might not count against the 500-week cap,

because such benefits have their own specified time limits. D.C. Code § 32-1508(3);

see Brown, 83 A.3d at 753 (noting that most courts hold that claimants can receive

both “schedule” and “non-schedule” permanent-partial benefits, with benefits being

paid consecutively and applicable time limits being “laid end-to-end”) (internal

quotation marks omitted).



      Another possible approach, however, would be to interpret “payment for

disability benefits” to mean “total payment for each specific type of disability

benefits, each subject to its own 500-week cap.” On that interpretation, a claimant

could receive a total of 500 weeks of temporary total benefits and a separate total of

500 weeks of permanent partial benefits.



      Considering the text of D.C. Code § 32-1505(b) in isolation, we do not view

the text as unambiguously foreclosing the latter interpretation. Rather, we view it as

somewhat unclear precisely what implicit limitation should be read into § 32-

1505(b)’s 500-week cap.      In any event, in deciding whether § 32-1505(b) is
                                         12

ambiguous on the point at issue, we do not restrict our analysis to the text of the

provision considered in isolation. Clement, 126 A.3d at 1139-40.



      We have already noted some potential uncertainties that in our view contribute

to the ambiguity of § 32-1505(b), such as the uncertainty as to which types of

disability benefits are even subject to the 500-week cap. We briefly mention several

additional considerations that also support the conclusion that § 32-1505(b) is

ambiguous on the point at issue. First, there seems to be an anomaly under the

CRB’s approach. Imagine the following: (1) a claimant suffers a work-related

injury; (2) the claimant initially is able to work to a degree, and therefore obtains

temporary partial benefits for three years; and (3) the claimant’s condition becomes

permanent, so that the claimant obtains “non-schedule” permanent-partial benefits.

Under the CRB’s approach, the claimant can obtain 500 weeks of “non-schedule”

permanent-partial benefits, because temporary partial benefits do not count against

the 500-week cap. Compare a claimant whose situation is the same except that the

claimant was initially so badly injured that the claimant could not work at all, and

who therefore received three years (156 weeks) of temporary total benefits before

improving and obtaining an award of “non-schedule” permanent-partial benefits.

Under the CRB’s approach, that claimant would be eligible to receive only 344

weeks of “non-schedule” permanent-partial benefits, because the temporary total
                                         13

benefits would count against the 500-week cap. It seems counterintuitive that the

claimant with the more severe disability would be entitled to a smaller amount of

compensation than the claimant with the less severe disability.



      Second, we note an ambiguity in the legislative history of the enactment of

which § 32-1505(b) was a part. See Clement, 126 A.3d at 1140-41 (considering

legislative history in determining whether provision was ambiguous). As this court

has previously explained, that legislative history indicates that the enactment as a

whole was intended to bring the workers’ compensation law of the District “closer

in line” with that of Maryland and Virginia. Id. at 1141 (internal quotation marks

omitted). That general legislative history provides ambiguous guidance concerning

the interpretation of the 500-week cap, however. It is undisputed that at the time of

the enactment, Maryland and Virginia took differing approaches to aggregation of

benefits. Compare Va. Code Ann. § 65.2-518 (West) (setting 500-week cap for

“total compensation payable under this title”) with Sealy Furniture of Md. v. Miller,

740 A.2d 594, 598 (Md. 1999) (“[T]emporary total disability, temporary partial

disability, permanent total disability, and permanent partial disability are different

compensable events, each justifying a separate award . . . .”), superseded by Md.

Code Ann. Lab. & Empl. § 9-610.1(2) (West 2022) (claimant’s permanent partial

benefits can be reduced by amount of previously paid temporary total benefits).
                                        14




      Third, we note an important aspect of “the broader context of the statute as a

whole.” Clement, 126 A.3d at 1140 (considering broader context in determining

whether statutory language was ambiguous). “This court follows the principle that

workers’ compensation statutes should be liberally construed to achieve their

humanitarian purpose.” McCamey v. District of Columbia Dep’t of Emp’t Servs.,

947 A.2d 1191, 1197 (D.C. 2008) (internal quotation marks omitted). That principle

provides additional support for the reading of § 32-1505(b) advocated by Ms.

Hughes-Turner.




      For the foregoing reasons, we conclude that § 32-1505(b) is ambiguous as to

whether the 500-week cap applies in the aggregate to temporary total benefits and

permanent partial benefits, or whether instead the 500-week cap applies separately

to each type of benefit.




      The CRB concluded that it would adopt the same interpretation of § 32-

1505(b) even if that provision were ambiguous. Hughes-Turner III, 2020 WL

743005, at *4-5. We are unable to uphold that conclusion, for two reasons. First,

the CRB’s interpretation of § 32-1505(b) rested heavily on the view that the “stated
                                         15

purpose of the legislation” was to create an aggregate cap “more in line with the 500-

week Maryland and Virginia caps.” Id. at *5 (internal quotation marks omitted). As

we have explained, however, Maryland and Virginia took quite different approaches

to the issue of aggregation at the time § 32-1505(b) was enacted. This important

aspect of the CRB’s analysis is therefore erroneous.        That error alone would

ordinarily require us to remand to the CRB. See, e.g., Apartment & Off. Bldg. Ass’n

of Metro. Wash. v. Pub. Serv. Comm’n, 129 A.3d 925, 930 (D.C. 2016) (“Generally,

an administrative order cannot be upheld unless the grounds upon which the agency

acted in exercising its powers were those upon which its action can be sustained.”)

(internal quotation marks omitted).




      Second, the rest of CRB’s analysis was quite brief. Hughes-Turner III, 2020

WL 743005, at *5-6. The CRB’s only other point was that applying the 500-week

cap in the aggregate would be more consistent with the legislative history of the

amendments that included § 32-1505(b), which were intended to limit workers’

compensation costs. Id. We agree that this point can reasonably be viewed as

tending to support the interpretation adopted by the CRB. The CRB did not address,

however, the other considerations discussed above, including the principle that the

WCA should be interpreted liberally in light of its humanitarian purposes. See, e.g.,

Douglas-Slade v. United States Dep’t of Transp., 959 A.2d 698, 702 (D.C. 2008)
                                            16

(“An appellate court cannot stand in the place of an administrative agency and

attempt to determine how the administrative agency would have decided a matter if

part of its decisional base is in error for failure to address all relevant contentions.”);

Nelson v. District of Columbia Dep’t of Emp. Servs., 530 A.2d 1193, 1197 (D.C.

1987) (directing CRB on remand to consider humanitarian purpose of WCA). A

remand is therefore necessary for the CRB to more fully consider the proper

interpretation of § 32-1505(b) and more fully explain its conclusions.




       The dissent concludes that § 32-1505(b) unambiguously provides for a 500-

week cap applicable in the aggregate to temporary total benefits and permanent

partial benefits. Infra at 19-25. We respectfully disagree, and we note three specific

points. First, the dissent states that the CRB’s decision in Hughes-Turner I, 2018

WL 1696862, did not suggest that § 32-1505(b) is ambiguous as to whether the 500-

week cap “applies to different types of disability benefits in the aggregate.” Infra at

19-20 n.1. To the contrary, the CRB in Hughes-Turner I generally referred to § 32-

1505(b) as ambiguous, explained that “any interpretation should be resolved in light

of the legislative intent and principles of the [WCA],” and based its interpretation of

§ 32-1505(b) not on plain language but rather on the ground that a contrary

interpretation would be inconsistent with the legislative history and purpose of § 32-

1505(b). 2018 WL 1696862, at *4-6.
                                          17




      Second, the dissent states that “the word ‘total’ leaves it beyond doubt that

multiple types of disability benefits will be treated cumulatively in assessing when

the 500-week cap is reached.” Infra at 19. We agree that “total” means that

something should be aggregated, but the question is what. Another possibility is that

“total” means that all periods of any given type of disability benefits are aggregated,

even if those periods are not consecutive. In other words, all periods of temporary

total disability, taken together, may not exceed 500 weeks.




      Third, the dissent acknowledges that § 32-1505(b) is ambiguous as to the

types of disability benefits that are subject to the 500-week cap. Infra at 20. In the

dissent’s view, that ambiguity is “immaterial.” Id. In our view, however, that

ambiguity is quite material. Section 32-1505(b)’s language, read in isolation, could

perhaps most naturally be interpreted as establishing an overall cap of 500 weeks on

all disability benefits arising from a single injury. The dissent acknowledges,

however, that § 32-1505(b) should not be read in that way. Infra at 21. Rather, the

various tools of statutory interpretation must be used to determine which disability

benefits are subject to the 500-week cap. We conclude that the same is true when

determining how to aggregate the benefits to which the 500-week cap applies.
                                        18




       To be clear, we express no ultimate view as to the proper interpretation of

§ 32-1505(b). Rather, we simply remand to the CRB for further consideration of

that issue.




       For the foregoing reasons, we vacate the order of the CRB and remand for

further proceedings.




                                   So ordered.
                                         19

      DEAHL, Associate Judge, dissenting: Section 32-1505(b) places an aggregate

cap on disability benefits per injury, not per type of disability benefit awarded. I

agree with the CRB that this provision is not reasonably susceptible to any other

reading, and thus respectfully dissent from the majority’s vacatur and remand.



      Section 32-1505(b) says that “[f]or any one injury causing temporary or

permanent partial disability, the payment for disability benefits shall not continue

for more than a total of 500 weeks.” I do not see how one could read that language

as conveying anything but an aggregate cap on disability benefits, per injury. The

words “any one injury” establish that the unit of analysis is the underlying injury,

not the various awards that might stem from it. And the word “total” leaves it beyond

doubt that multiple types of disability benefits will be treated cumulatively in

assessing when the 500-week cap is reached. The alternative, advanced by Hughes-

Turner and indulged as plausible by the majority, is to treat § 32-1505(b)’s 500-week

cap as applying separately to each particular type of disability benefit claimed. That

would require us to read “any one injury” contrary to its plain meaning, and in the

exact manner that the drafters seemed intent to avoid. 1




      1
        The majority agrees that the word total means “something should be
aggregated, but the question is what,” positing that maybe it means “all periods of
any given type of disability benefits are aggregated.” Ante at 17. The statutory text
                                           20

      The only textual ambiguity in this provision concerns what classes of

disability are subject to the 500-week aggregate cap.           But that ambiguity is

immaterial to the question before us. I have no quibble with the majority that in the

phrase, “causing temporary or permanent partial disability benefits,” it is not clear

whether “temporary” modifies “disability” or “partial disability.” Ante at 5-6. That

raises a question of whether temporary total disability benefits are subject to the 500-

week aggregate cap. But we have already answered that question in the affirmative.

See Clement v. District of Columbia Dept. of Emp’t Servs., 126 A.3d 1137, 1140

(D.C. 2015). Whatever other disability benefits are subject to § 32-1505(b)’s cap,

there is thus no question that it applies to the two types of disability benefits at issue

here: temporary total and permanent partial disability benefits. For those benefits,

the statute clearly “imposes a 500-week cap upon the classes of benefits mentioned,

in combination.” Hughes-Turner I, 2018 WL 1696862 at *5 (emphasis added). 2




answers the majority’s question and forecloses the posited reading: what is
aggregated is “payment for disability benefits,” not payment for each particular type
of disability benefit.
      2
         I disagree with the majority’s description of the CRB as having “appeared
to view § 32-1505(b) as ambiguous” on this point in Hughes-Turner I. Ante at 7.
The CRB did not suggest the statute is ambiguous as to whether the cap applies to
different types of disability benefits in the aggregate. Instead, as the CRB later
recapitulated, the only ambiguity in § 32-1505(b) “relates to what classes of benefits
will fall under the cap,” while “[t]here is no ambiguity” that the cap is an aggregate
one applicable to whatever classes of benefits it applies to. Hughes-Turner III, 2020
                                          21

      As to the (here, immaterial) question of what other types of disability benefits

are subject to the cap, I agree with the majority that permanent total disability

benefits are not. The text of § 32-1505(b) excludes them by omission, by specifying

“permanent partial” benefits. Plus, § 32-1508(1) seems to instruct that there is no

durational limit on permanent total benefits. See ante at 9-10. With temporary total

and permanent partial benefits subject to the cap, and permanent total benefits

exempt from it, the only open question regards temporary partial benefits. The best

reading of the statutory text is that temporary partial benefits are subject to the cap

as well; regardless of whether “temporary” modifies “disability” or “partial

disability,” temporary partial disability fits within either reading. Though we have

previously suggested—and perhaps held, quizzically in my view—that temporary

partial benefits are not subject to § 32-1505(b)’s cap. Clement, 126 A.3d at 1141.



      In Clement, we reviewed a CRB determination that § 32-1505(b)’s 500-week

cap applies to temporary total benefits. 126 A.3d at 1138. We affirmed the CRB’s

interpretation that it does, and rejected an argument by petitioners that it should be

read to apply only to temporary partial and permanent partial benefits. Id. In



WL 743005 at *3. It is at the very least uncharitable for the majority to attribute an
inconsistency to the CRB’s decisions where none is evident, particularly where the
CRB member who authored Hughes-Turner III was a member of the Hughes-Turner
I panel, and vice versa.
                                          22

rejecting that argument, we opined that the 500-week cap does not apply to

temporary partial benefits at all, because temporary partial benefits are already

subject to a separate 5-year limit under § 32-1508(5), and imposing an additional

500-week cap on them would be “superfluous.” Id. at 1140. That reasoning does

not withstand scrutiny—there is nothing redundant about placing a cap on the

amount of time a claimant can receive a given benefit, and simultaneously placing a

larger cap on the amount of time that claimant can receive various benefits in

combination. I doubt it is a holding, but that is admittedly a thorny question. Alfaro

v. United States, 859 A.2d 149, 154 n.8 (D.C. 2004) (“Language in an opinion” that

is “entirely unnecessary for the decision of the case . . . has no effect as indicating

the law of the District.”); Diamond v. Hogan Lovells US LLP, 224 A.3d 1007, 1019-

20 (D.C. 2020) (“[F]or purposes of binding precedent, a holding is a narrow concept,

a statement of the outcome accompanied by one or more legal steps or conclusions

. . . ‘necessary’ to explain the outcome; other observations are dicta.” (citation

omitted)). But whether or not Clement holds that temporary partial benefits are

excluded from § 32-1505(b)’s cap, that does not alter the conclusion that § 32-

1505(b)’s cap applies to disability benefits in the aggregate.



      The majority, however, treats the above ambiguity as if it casts doubt on

whether § 32-1505(b) is an aggregate cap at all. It notes that if temporary partial
                                           23

benefits are excluded from the cap—as we posited in Clement 3—it would be

anomalous to treat § 32-1505(b) as an aggregate cap in at least one scenario. Ante

at 12. Namely, a claimant who suffers a temporary partial disability, and then sees

their condition become permanent such that they would qualify for permanent partial

benefits, would be in a position to receive more benefits than the claimant who

initially suffers a temporary total disability. In other words, the less severely injured

individual could collect more benefits than the more severely injured counterpart,

because temporary partial benefits would not count against the 500-week cap, while

temporary total benefits would. I agree that would be a “counterintuitive” result,

ante at 12, and perhaps even an absurd one. But that is a reason to reject our

statement in Clement that temporary partial benefits do not fit under the cap, rather

than to extend its illogic further.




      3
          The CRB in this case treated Clement as binding precedent for the
proposition that temporary partial benefits do not fall under § 32-1505(b)’s cap,
Hughes-Turner I, 2018 WL 1696862, at *4 & n.1, and nobody disputes the point
here. Notably, Clement purported to defer to the CRB on this point, noting that even
if it was “defensible” to include temporary partial benefits under § 32-1505(b)’s cap,
the CRB’s contrary interpretation was not “plainly erroneous.” 126 A.3d at 1140.
It would thus seem that the CRB is free to reconsider whether temporary partial
benefits are subject to § 32-1505(b)’s cap, notwithstanding what we said in Clement,
and it may thereby avoid the absurdity the majority posits.
                                          24

       Even assuming Clement’s discussion of temporary partial benefits is binding

precedent, that is no reason to reject the plain reading of § 32-1505(b) as imposing

an aggregate cap. Generally, we avoid statutory readings that lead to “absurd

consequences which the legislature could not have intended.” See, e.g., James

Parreco & Son v. District of Columbia Rental Hous. Comm’n, 567 A.2d 43, 46 (D.C.

1989). But this absurdity doctrine is at its core a proxy for legislative intent; if one

interpretation of a statute would lead to an absurd result, we presume that the

legislature would not have intended it. Id. The doctrine has no force here, because

the posited absurdity is entirely of our own devise. If we held in Clement that

temporary partial benefits do not fall under the 500-week cap, the resulting absurdity

stems from our own misstep. I would not double down on it and override the

unambiguous meaning of a statute just to evade an absurdity we ourselves sowed

into the statute. 4




       4
        As for the majority’s reliance on the presumption in favor of a liberal reading
of the disability statute, ante at 14, that consideration only comes into play when a
statute’s meaning is not clear. See Hiligh v. District of Columbia Dep't of Emp’t
Servs., 935 A.2d 1070, 1075 (D.C. 2007) (“While this court appreciates that the Act
is [to] be interpreted in a manner consistent with its humanitarian purpose, that
mandate is not so broad as to allow” the CRB to award excess benefits when “there
is no provision . . . from which the [CRB’s] interpretation can reasonably arise.”);
Butler v. Metro. Police Dep’t, 240 A.3d 829, 836 (D.C. 2020) (limiting deference to
“reasonable agency interpretations of ambiguous statutes”). The statute here is clear
on the point at issue, so there is no need to resort to that rule-of-thumb.
                                         25

       In short, because § 32-1505(b) is unambiguous as to the only question in this

case, I would affirm. By remanding back to the CRB, requiring it to consider

Hughes-Turner’s case for a fifth time, the majority prolongs an already protracted

dispute, and does so to seek clarity on questions that I believe are not implicated by

this case.